Broyles, C. J.
1. The excerpts from the charge of the court, excepted to, when considered in the’light of the charge as a whole and the facts of the case, show no reversible error.
2. The ground of the motion for a new trial which complains of the admission of certain documentary evidence is too defective to be considered, because. (1) it does not appear that the movant objected to the admission of the evidence, and (2) the documentary evidence is not set forth in the ground or attached as an exhibit thereto.
3. A ground of the motion for a new trial complains of tile admission in evidence, over the movant’s objection, of the following testimony of a named witness: “Mr. Reynolds was not working anywhere at the time Mr. Martin was killed; he was staying around the hotel at Allenhurst. He stayed around there a week or so, and went to Savannah to the hospital, and then was back around the hotel.” Under repeated rulings of the Supreme Court and of this court, each ground of a motion for a new trial must be complete and understandable within itself. The ground under consideration does not inform this court who “Mr. Reynolds” was, or what connection, if any, he had with the case; and this court can not determine from a consideration of the ground whether the evidence objected' to was material, or that it was prejudicial to the movant.
4. No reversible error is shown by the remaining special ground of the motion for a new trial, which complains that the court allowed the State to recall a named witness and place her “on the witness-stand in rebuttal, when the State had previously sought to elicit certain testimony from her and the same had been ruled out of evidence by the court,” and that “the court erred in overruling the objections of the defendant’s counsel to the following testimony given by the said wit*742ness in rebuttal: ‘I saw Mr. Martin on the night that he was killed; I seen him that night at Mrs. Collins’; the objection to said testimony being that it was not in rebuttal and it was irrelevant and inadmissible.”
Decided April 12, 1927.
Rehearing denied May 12, 1927.
Shelby Myriclc, M. Price, Ben A. Way, for plaintiff in error.
J. Saxlon Daniel, solicitor-general, J. T. Grice, solicitor-general, contra.
5. The accused was charged with murder, and was convicted of voluntary manslaughter. The verdict was authorized by the evidence and by portions of the defendant’s statement to the jury. It is well settled that a jury has the right to accept a defendant’s statement altogether, or to reject it altogether, or to believe it in part, or to disbelieve it in part. Brown v. State, 10 Ga. App. 50, 54, bottom of page (72 S. E. 537); May v. State, 24 Ga. App. 379 (11), 382 (100 S. E. 797).

Judgment affirmed.


Luke and Bloodworth, JJ., concur.